Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-21 directed to an invention non-elected without traverse, see office action mailed on 03/10/2021, heading Restriction. Since applicant has not amended the method claims to be consistent with the allowable subject matter in the product claims, the method claims were not in condition for rejoinder.  Accordingly, claims 12-21 been cancelled.
Allowable Subject Matter
Claims 1, 3-10 and 22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Greenan et al. U.S. Publication 2010/0121429 discloses a vascular prosthesis, comprising: a luminal graft component having a proximal open end, a distal open end, and defining a main lumen extending from the proximal open end to the distal open end, the luminal graft component defining at least one fenestration; and a crimped adapter at the at least one fenestration, the crimped adapter including a perimeter region section that is fixed to the luminal graft component and seals the fenestration; the crimped adapter also defining an opening with a diameter smaller than the fenestration and including a crimped portion of generally concentric folds arranged concentrically within the perimeter section and about the opening and including a crimped portion of generally concentric folds arranged concentrically about the opening, wherein the concentric folds are coplanar, and whereby the crimped adapter can adapt .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774